--------------------------------------------------------------------------------

Exhibit 10.11
Security Agreement.





 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of February 6, 2008, by and between HYPERDYNAMICS CORPORATION, a Delaware
corporation with its principal place of business located in Sugar Land Texas
(the “Company”) and the undersigned subsidiaries of the Company  (each a
“Guarantor,” and collectively together with the Company, the “Grantors”), in
favor YA GLOBAL INVESTMENTS, L.P. (the “Secured Party”).
 
WHEREAS, in connection with the Securities Purchase Agreement by and between the
Company and the Secured Party of even date herewith (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue to the Secured Party
(i) an aggregate original principal amount of Three Million Dollars ($3,000,000)
of senior notes (the “Notes”), which shall, in certain instances, be convertible
into shares (the “Conversion Shares”)of the Company’s common stock, par value
$0.001 per share (“Common Stock”); and (ii) warrants (the “Warrants”) to be
exercisable to acquire additional shares of Common Stock (the “Warrants Shares”)
initially in that number of shares of Common Stock set forth in the Securities
Purchase Agreement;
 
WHEREAS, each of the Guarantors has executed and delivered a Guaranty dated the
date hereof (the “Guaranty”) in favor of the Secured Party, with respect to the
Company’s obligations under the Securities Purchase Agreement, the Notes, and
the Transaction Documents (as defined below); and
 
WHEREAS, the Grantors shall receive a direct benefit from the Secured Party
entering into the Securities Purchase Agreement and the Transaction Documents
and purchasing the Notes and Warrants; and
 
WHEREAS, it is a condition precedent to the Secured Party purchasing the Notes
and Warrants pursuant to the Securities Purchase Agreement that the Grantors
shall have executed and delivered to the Secured Party this Agreement providing
for the grant to the Secured Party of a security interest in certain personal
property of each Guarantor to secure all of the Company’s obligations under the
“Transaction Documents” (as defined in the Securities Purchase Agreement) (the
“Transaction Documents”) and the Guarantors’ obligations under the Guaranty;
 
WHEREAS, a security interest in personal property of the Company is not being
created hereby;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 
 
VI.           ARTICLE 1.
 
 
DEFINITIONS AND INTERPRETATIONS
 
Section 1.1.          Recitals.  The above recitals are true and correct and are
incorporated herein, in their entirety, by this reference.
 
Section 1.2.          Interpretations. Nothing herein expressed or implied is
intended or shall be construed to confer upon any person other than the Secured
Party any right, remedy or claim under or by reason hereof.
 
Section 1.3.          Definitions.     Reference is hereby made to the
Securities Purchase Agreement and the Notes for a statement of the terms
thereof.  All capitalized terms used in this Agreement and the recitals hereto
and not defined herein shall have the meanings set forth in the Securities
Purchase Agreement, the Notes, or in Articles 8 or 9 of the Uniform Commercial
Code as in effect from time to time in the State of New Jersey (the “Code”).
 
Section 1.4.         Other Definitions.  As used in this Agreement, the
following terms shall have the respective meanings indicated below, such
meanings to be applicable equally to both the singular and plural forms of such
terms:
 
“Event of Default” shall be deemed to have occurred under this Agreement upon an
Event of Default under and as defined in the Notes.
 
 
VII.           ARTICLE 2.
 
 
PLEDGED PROPERTY
 
A.  Section 2.1.           Grant of Security Interest.
 
(a)  (a)  As collateral security for all of the Obligations (as defined in
Section 2.2 hereof), each Guarantor hereby pledges and assigns to the Secured
Party, and grants to the Secured Party for its benefit, a continuing security
interest in and to all personal property of each Guarantor, wherever located and
whether now or hereinafter existing and whether now owned or hereafter acquired,
of every kind and description, tangible or intangible, including without
limitation, all Goods, Inventory, Equipment, Fixtures, Instruments (including
promissory notes), Documents, Accounts (including health-care-insurance
receivables, and license fees), Contracts, Contract Rights, Chattel Paper
(whether tangible or electronic), Deposit Accounts (and in and to any deposits
or other sums at any time credited to each such Deposit Account), Money, Letters
of Credit and Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing), Commercial Tort Claims, Securities and all other
Investment Property, General Intangibles (including payment intangibles and
software), Farm Products, all books and records relating to any of the
foregoing, and all supporting obligations, and any and all proceeds and products
of any thereof, including proceeds of insurance covering any or all of the
foregoing, wherever located, whether now owned, or now due, in which a Grantor
has an interest or the power to transfer rights, or hereafter acquired, arising,
or to become due, or in which a Guarantor obtains an interest, or the power to
transfer rights, and as more particularly described on Exhibit A attached hereto
(collectively, the Pledged Property). The Pledged Property shall specifically
exclude any and all of the Grantor’s interests in SCS Corporation and SCS Guinea
SARL and nothing herein shall be deemed to encumber any assets of either SCS
Corporation or SCS Guinea SARL or any other interest, direct or indirect, that
the Company may have or acquire in connection with Guinea.

Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

(b)  (b)  Simultaneously with the execution and delivery of this Agreement, each
Grantor shall make, execute, acknowledge, file, record and deliver to the
Secured Party such documents, instruments, and agreements, including, without
limitation, financing statements, certificates, affidavits and forms as may, in
the Secured Party’s reasonable judgment, be necessary to effectuate, complete or
perfect, or to continue and preserve, the security interest of the Secured Party
in the Pledged Property.
 
(c)  Section 2.2  Security for Obligations.  The security interest created
hereby in the Pledged Property constitutes continuing collateral security for
all of the following obligations, whether now existing or hereinafter incurred
(collectively, the “Obligations”):
 
(d)  (a)  (i) the payment by the Company, as and when due and payable (by
scheduled maturity, acceleration, demand or otherwise), of all amounts from time
to time owing by it in respect of the Notes, the other Transaction Documents, or
any other amounts owing by it to the Secured Party, whether or not now in
existence or hereinafter incurred, or (ii) in the case of any Guarantor, the
payment by such Guarantor, as and when due and payable of all “Guaranteed
Obligations” under (and as defined in) the Guaranty; and
 
(e)  (b)  the due performance and observance by the each Grantor of all of its
other obligations from time to time existing in respect of any of the
Transaction Documents, including without limitation, with respect to any
conversion or redemption rights of the Secured Party under the Notes.
 
VIII.           ARTICLE 3.
 
 
ATTORNEY-IN-FACT; PERFORMANCE
 
A.  Section 3.1.          Secured Party Appointed Attorney-In-Fact.
 
The Grantors hereby appoint the Secured Party as its attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, exercisable after and during the continuance of an Event of
Default, from time to time in the Secured Party’s discretion to take any action
and to execute any instrument which the Secured Party may reasonably deem
necessary to accomplish the purposes of this Agreement, including, without
limitation, to (a) receive and collect all instruments made payable to the
Grantor representing any payments in respect of the Pledged Property or any part
thereof and to give full discharge for the same; (b) demand, collect, receipt
for, settle, compromise, adjust, sue for, foreclose, or realize on the Pledged
Property as and when the Secured Party may determine, and (c) to facilitate
collection, the Secured Party may notify account debtors and obligors on any
Pledged Property to make payments directly to the Secured Party.  The foregoing
power of attorney is a power coupled with an interest and shall be irrevocable
until all Obligations are paid and performed in full.  The Grantors agree that
the powers conferred on the Secured Party hereunder are solely to protect the
Secured Party’s interests in the Pledged Property and shall not impose any duty
upon the Secured Party to exercise any such powers.
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

B.  Section 3.2.                    Secured Party May Perform.
 
If a Grantor fails to perform any agreement contained herein, the Secured Party,
at its option, may itself perform, or cause performance of, such agreement, and
the expenses of the Secured Party incurred in connection therewith shall be
included in the Obligations secured hereby and payable by such Grantor under
Section 8.3.
 
 
IX.           ARTICLE 4.
 
 
REPRESENTATIONS AND WARRANTIES
 
A.  Section 4.1.                   Authorization; Enforceability.
 
Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.
 
B.  Section 4.2.                    Ownership of Pledged Property.
 
The Guarantor represents and warrants that it is the legal and beneficial owner
of the Pledged Property free and clear of any lien, security interest, option or
other charge or encumbrance (each, a “Lien”) except for the security interest
created by this Agreement and other Permitted Liens.  For purposes of this
Agreement, “Permitted Liens” means: (1) the security interest created by this
Agreement, (2) existing Liens which have been disclosed by the Company to the
Secured Party on Schedule 4.2 attached hereto; (3) inchoate Liens for taxes,
assessments or governmental charges or levies not yet due, as to which the grace
period, if any, related thereto has not yet expired, or being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP; (4) Liens of carriers, materialmen,
warehousemen, mechanics and landlords and other similar Liens which secure
amounts which are not yet overdue or which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP; (5) licenses, sublicenses, leases or subleases granted to
other Persons not materially interfering with the conduct of the business of the
Company; (6) Liens securing capitalized lease obligations and purchase money
indebtedness incurred solely for the purpose of financing an acquisition or
lease; (7) easements, rights-of-way, restrictions, encroachments, municipal
zoning ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing debt and not materially interfering with
the conduct of the business of the Company and not materially detracting from
the value of the property subject thereto; (8) Liens arising out of the
existence of judgments or awards which judgments or awards do not constitute an
Event of Default; (9) Liens incurred in the ordinary course of business in
connection with workers compensation claims, unemployment insurance, pension
liabilities and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature (other than appeal bonds) incurred in the ordinary course of
business (exclusive of obligations in respect of the payment for borrowed
money); (10) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set-off) and contractual set-off
rights held by such banking institution and which are within the general
parameters customary in the banking industry and only burdening deposit accounts
or other funds maintained with a creditor depository institution; (11) usual and
customary set-off rights in leases and other contracts; and (12) escrows in
connection with acquisitions and dispositions.
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

Section 4.3          Location of Pledged Property.
 
The Pledged Property is or will be kept at the address(es) of each Grantor set
forth on the signature pages hereof, or such other locations as the Grantors
have given the Secured Party written notice prior to the date hereof, and,
unless otherwise provided herein, the Grantors will not remove any Pledged
Property from such locations without the prior written consent of the Secured
Party which consent shall not be unreasonably withheld.
 
Section 4.4          Location, State of Incorporation and Name of Grantors.
 
Each Grantor’s principal place of business, state of organization, organization
identification number, and exact legal name is as set forth on each such
Grantor’s signature page to this Agreement.
 
Section 4.5          Priority of Security Interest.
 
The security interest granted to the Secured Party hereunder shall be a first
priority security interest subject to no other Liens.  Except for the Permitted
Liens, no financing statement covering any of the Pledged Property or any
proceeds thereof is on file in any public office.
 
 
X.           ARTICLE 5.
 
 
DEFAULT; REMEDIES
 
A.  Section 5.1                   Method of Realizing Upon the Pledged Property:
Other Remedies.
 
If any Event of Default shall have occurred and be continuing:
 
(a)           The Secured Party may exercise in respect of the Pledged Property,
in addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Code (whether or not the Code applies to the affected Pledged
Property), and also may (i) take absolute control of the Pledged Property,
including, without limitation, transfer into the Secured Party’s name or into
the name of its nominee or nominees (to the extent the Secured Party has not
theretofore done so) and thereafter receive, for the benefit of the Secured
Party, all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though it were the
outright owner thereof, (ii) require each Grantor to assemble all or part of the
Pledged Property as directed by the Secured Party and make it available to the
Secured Party at a place or places to be designated by the Secured Party that is
reasonably convenient to both parties, and the Secured Party may enter into and
occupy any premises owned or leased by a Grantor where the Pledged Property or
any part thereof is located or assembled for a reasonable period in order to
effectuate the Secured Party’s rights and remedies hereunder or under law,
without obligation to the Grantor in respect of such occupation, and
(iii) without notice except as specified below and without any obligation to
prepare or process the Pledged Property for sale, (A) sell the Pledged Property
or any part thereof in one or more parcels at public or private sale, at any of
the Secured Party’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the Secured
Party may deem commercially reasonable and/or (B) lease, license or dispose of
the Pledged Property or any part thereof upon such terms as the Secured Party
may deem commercially reasonable.  Each Grantor agrees that, to the extent
notice of sale or any other disposition of the Pledged Property shall be
required by law, at least ten (10) days’ notice to the Grantor of the time and
place of any public sale or the time after which any private sale or other
disposition of the Pledged Property is to be made shall constitute reasonable
notification.  The Secured Party shall not be obligated to make any sale or
other disposition of any Pledged Property regardless of notice of sale having
been given.  The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which the Pledged Property may
have been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party accepts the first offer received and does
not offer such Pledged Property to more than one offeree, and waives all rights
that the Grantor may have to require that all or any part of such Pledged
Property be marshaled upon any sale (public or private) thereof.  Each Grantor
hereby acknowledges that (i) any such sale of the Pledged Property by the
Secured Party may be made without warranty, (ii) the Secured Party may
specifically disclaim any warranties of title, possession, quiet enjoyment or
the like, and (iii) such actions set forth in clauses (i) and (ii) above shall
not adversely affect the commercial reasonableness of any such sale of Pledged
Property.  
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

(b)           Any cash held by the Secured Party as Pledged Property and all
cash proceeds received by the Secured Party in respect of any sale of or
collection from, or other realization upon, all or any part of the Pledged
Property shall be applied (after payment of any amounts payable to the Secured
Party pursuant to Section 8.3 hereof) by the Secured Party against, all or any
part of the Obligations in such order as the Secured Party shall elect,
consistent with the provisions of the Securities Purchase Agreement.  Any
surplus of such cash or cash proceeds held by the Secured Party and remaining
after the indefeasible payment in full in cash of all of the Obligations shall
be paid over to whomsoever shall be lawfully entitled to receive the same or as
a court of competent jurisdiction shall direct.
 
(c)           In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, each Grantor shall be liable for the deficiency, together with
interest thereon at the rate specified in the Notes for interest on overdue
principal thereof or such other rate as shall be fixed by applicable law,
together with the costs of collection and the reasonable fees, costs, expenses
and other client charges of any attorneys employed by the Secured Party to
collect such deficiency.
 
(d)           Each Grantor hereby acknowledges that if the Secured Party
complies with any applicable state, provincial, or federal law requirements in
connection with a disposition of the Pledged Property, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Pledged Property.
 
Signature page to Closing Statement


--------------------------------------------------------------------------------


 
(e)           The Secured Party shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Pledged Property) for, or other assurances of payment of, the Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Secured Party’s rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or
arising.  To the extent that the Grantor lawfully may, each Grantor hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of the Secured Party’s
rights under this Agreement or under any other instrument creating or evidencing
any of the Obligations or under which any of the Obligations is outstanding or
by which any of the Obligations is secured or payment thereof is otherwise
assured, and, to the extent that it lawfully may, the Company hereby irrevocably
waives the benefits of all such laws.
 
B.  Section 5.2                     Duties Regarding Pledged Property.
 
The Secured Party shall have no duty as to the collection or protection of the
Pledged Property or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Pledged Property actually in the Secured Party’s possession.
 
 
XI.           ARTICLE 6.
 
 
GRANTOR AFFIRMATIVE COVENANTS
 
So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing:
 
A.  Section 6.1.                    Existence, Properties, Etc.
 
(a)  (a)  Each Grantor shall do, or cause to be done, all things, or proceed
with due diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Grantor’s due organization, valid existence and good
standing under the laws of its state of incorporation, and (ii) to preserve and
keep in full force and effect all qualifications, licenses and registrations in
those jurisdictions in which the failure to do so could have a Material Adverse
Effect (as defined below); and (b) each Grantor shall not do, or cause to be
done, any act impairing the Grantor’s corporate power or authority (i) to carry
on the Grantor’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, any UCC-1 Financing Statements required by the Secured
Party (which other loan instruments collectively shall be referred to as the
“Loan Instruments”) to which it is or will be a party, or perform any of its
obligations hereunder or thereunder.  For purpose of this Agreement, the term
“Material Adverse Effect” shall mean any material and adverse affect as
determined by Secured Party in its reasonable discretion, whether individually
or in the aggregate, upon (a) the Grantor’s assets, business, operations,
properties or condition, financial or otherwise; (b) the Grantor’s ability to
make payment as and when due of all or any part of the Obligations; or (c) the
Pledged Property.

Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

B.  Section 6.2.                    Financial Statements and Reports.
 
Each Grantor shall furnish to the Secured Party within a reasonable time such
financial data as the Secured Party may reasonably request.
 
C.  Section 6.3.                    Accounts and Reports.
 
Each Grantor shall maintain a standard system of accounting in accordance with
generally accepted accounting principles consistently applied (“GAAP”) and
provide, at its sole expense, to the Secured Party the following:
 
(a)  (a)  as soon as available, a copy of any notice or other communication
alleging any nonpayment or other material breach or default, or any foreclosure
or other action respecting any material portion of its assets and properties,
received respecting any of the indebtedness of the Grantor in excess of $500,000
(other than the Obligations), or any demand or other request for payment under
any guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $500,000; and
 
(b)  (b)  within fifteen (15) days after the making of each submission or
filing, a copy of any report, financial statement, notice or other document,
whether periodic or otherwise, submitted to the shareholders of the Grantor, or
submitted to or filed by the Grantor with any governmental authority involving
or affecting (i) the Grantor that could reasonably be expected to have a
Material Adverse Effect; (ii) the Obligations; (iii) any part of the Pledged
Property; or (iv) any of the transactions contemplated in this Agreement or the
Loan Instruments (except, in each case, to the extent any such submission,
filing, report, financial statement, notice or other document is posted on EDGAR
Online).
 
D.  Section 6.4.                   Maintenance of Books and Records; Inspection.
 
Each Grantor shall maintain its books, accounts and records in accordance with
GAAP, and permit the Secured Party, its officers and employees and any
professionals designated by the Secured Party in writing, at any time during
normal business hours and upon reasonable notice to visit and inspect any of its
properties (including but not limited to the collateral security described in
the Transaction Documents and/or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof (it being agreed that, unless an Event of
Default shall have occurred and be continuing, there shall be no more than two
(2) such visits and inspections in any Fiscal Year).
 
E.  Section 6.5.                    Maintenance and Insurance.
 
(a)  (a)  Each Grantor shall maintain or cause to be maintained, at its own
expense, all of its material assets and properties in good working order and
condition, ordinary wear and tear excepted, making all necessary repairs thereto
and renewals and replacements thereof.
 
(b)  (b)  Each Grantor shall maintain or cause to be maintained, at its own
expense, insurance in form, substance and amounts (including deductibles), which
the Grantor deems reasonably necessary to the Company’s business, (i) adequate
to insure all assets and properties of the Grantor of a character usually
insured by persons engaged in the same or similar business against loss or
damage resulting from fire or other risks included in an extended coverage
policy; (ii) against public liability and other tort claims that may be incurred
by the Grantor; (iii) as may be required by the Transaction Documents and/or
applicable law and (iv) as may be reasonably requested by Secured Party, all
with financially sound and reputable insurers.

Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

F.  Section 6.6.                    Contracts and Other Collateral.
 
Each Grantor shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Pledged
Property to which the Grantor is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement, except to the extent the failure to so perform such obligations would
not reasonably be expected to have a Material Adverse Effect.
 
G.  Section 6.7.                    Defense of Collateral, Etc.
 
Each Grantor shall defend and enforce its right, title and interest in and to
any part of:  (a) the Pledged Property; and (b) if not included within the
Pledged Property, those assets and properties whose loss would reasonably be
expected to have a Material Adverse Effect, each against all manner of claims
and demands on a timely basis to the full extent permitted by applicable law
(other than any such claims and demands by holders of Permitted Liens).
 
H.  Section 6.8.                   Taxes and Assessments.
 
Each Grantor shall (a) file all material tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency (taking into account any extensions of the original due date),
(b) pay and discharge all material taxes, assessments and governmental charges
or levies imposed upon the Grantor, upon its income and profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and (c) pay all material taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Grantor in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto if
and to the extent required by GAAP.
 
I.  Section 6.9.                     Compliance with Law and Other Agreements.
 
Each Grantor shall maintain its business operations and property owned or used
in connection therewith in compliance with (a) all applicable federal, state and
local laws, regulations and ordinances governing such business operations and
the use and ownership of such property, and (b) all agreements, licenses,
franchises, indentures and mortgages to which the Grantor is a party or by which
the Grantor or any of its properties is bound, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
 
J.  Section 6.10.                   Notice of Default.
 
The Grantors will immediately notify the Secured Party of any event causing a
substantial loss or diminution in the value of all or any material part of the
Pledged Property and the amount or an estimate of the amount of such loss or
diminution. The Grantors shall promptly notify the Secured Party of any
condition or event which constitutes, or would constitute with the passage of
time or giving of notice or both, an Event of Default, and promptly inform the
Secured Party of any events or changes in the financial condition of any Grantor
occurring since the date of the last financial statement of such Grantor
delivered to the Secured Party, which individually or cumulatively when viewed
in light of prior financial statements, which might reasonably be expected to
have a Material Adverse Effect on the business operations or financial condition
of the Grantor.
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

K.  Section 6.11.                  Notice of Litigation.
 
Each Grantor shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$250,000, instituted by any persons against the Grantor, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Grantor on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Grantor.
 
Section 6.12.        Reserved.
 
Section 6.13.        Future Subsidiaries.
 
If any Grantor shall hereafter create or acquire any subsidiary, simultaneously
with the creation or acquisition of such subsidiary, such Grantor shall cause
such subsidiary to become a party to this Agreement as an additional “Grantor”
hereunder, and to duly execute and deliver a guaranty of the Obligations in
favor of the Secured Party in form and substance reasonably acceptable to the
Secured Party, and to duly execute and/or deliver such opinions of counsel and
other documents, in form and substance reasonably acceptable to the Secured
Party, as the Secured Party shall reasonably request with respect thereto.
 
Section 6.14.       Changes to Identity.
 
Each Grantor will (a) give the Secured Party at least 30 days’ prior written
notice of any change in such Grantor’s name, identity or organizational
structure, (b) maintain its jurisdiction of incorporation, organization or
formation as set forth on its respective signature page attached hereto, (c)
immediately notify the Secured Party upon obtaining an organizational
identification number, if on the date hereof such Grantor did not have such
identification number.
 
Section 6.15.        Establishment of Deposit Account, Dominion Account
Agreements; Control. 
 
As soon as practicable, and no later than ten (10) days from the date hereof,
each Guarantor, the Secured Party, and each applicable bank or other depository
institution shall enter into a deposit account agreement (“Deposit Account
Agreement”) in the form of Exhibit B with respect to each of the Guarantors’
Deposit Accounts, including, without limitation, all savings, passbook, money
market or other depository accounts, and all certificates of deposit, maintained
by each Company with any bank, savings and loan association, credit union or
other depository institution maintained or used by each Guarantor providing
dominion and control over such accounts to the Secured Party such that upon
notice by the Secured Party to such bank or other depository institution of the
occurrence of an Event of Default all actions under such account shall be taken
solely at the Secured Party’s direction.  Each Guarantor’s current Deposit
Accounts are set forth on Schedule 6.14 attached hereto.
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 


Each Guarantor shall cause all cash, all collections and proceeds from accounts
receivable, all receipts from credit card payments, and all proceeds from the
sale of any Pledged Property to be deposited only into its Deposit Accounts in
the ordinary course of business and consistent with past practices.
 
With respect to each Deposit Account, from and after the occurrence of an Event
of Default, the Secured Party shall have the right, at any time and from time to
time, to exercise its rights under such Deposit Account Agreement, including,
for the avoidance of any doubt, the exclusive right to give instructions to the
financial institution at which such Deposit Account is maintained as to the
disposition of funds or other property on deposit therein or credited
thereto.  The Secured Party hereby covenants and agrees that it will not send
any such notice to a financial institution at which any such Deposit Account is
maintained directing the disposition of funds or other property therein unless
and until the occurrence of an Event of Default.
 
In connection with the foregoing, each Guarantor hereby authorizes and directs
each bank or other depository institution which maintains any Deposit Account to
pay or deliver to the Secured Party upon the Secured Party’s written demand
thereof made at any time after the occurrence of an Event of Default has
occurred all balances in each Deposit Account with such depository for
application to the Obligations then outstanding.
 
Until the date on which the Mortgages (as defined in the Securities Purchase
Agreement) have been filed and the Title Opinions (as defined in the Securities
Purchase Agreement) have been provided to the Secured Party, each in accordance
with Section 4(k) of the Securities Purchase Agreement, (i) each Guarantor shall
have valid and effective Deposit Account Agreements in place at all times with
respect to all of its Deposit Accounts and (ii) no Deposit Account shall be
established, used or maintained by the Company unless it first enters into a
Deposit Account Agreement.
 
Section 6.16         Perfection of Security Interests.
 
(a)           Financing Statements.   The Grantors hereby irrevocably authorize
the Secured Party, at the sole cost and expense of the Grantors, at any time and
from time to time to file in any filing office in any jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Pledged
Property (i) as all assets of Guarantors or words of similar effect, regardless
of whether any particular asset comprised in the Pledged Property falls within
the scope of Article 9 of the Code of such jurisdiction, or (ii) as being of an
equal or lesser scope or with greater detail, and (b) contain any other
information required by Part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance of any financing statement or amendment, including (i)
whether such Guarantor is an organization, the type of organization and any
organization identification number issued to such Guarantor, and (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of real property to which the Pledged Property relates.  Grantors
agree to furnish any such information to the Secured Party promptly upon
request.  Grantors also ratify their authorization for the Secured Party to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof. The Guarantors acknowledge that they are not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement without the prior written consent of the
Secured Party and agree that they will not do so without the prior written
consent of the Secured Party.  The Grantors acknowledge and agree that this
Agreement constitutes an authenticated record.
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

(b)           Possession.  The Grantors (i) shall have possession of the Pledged
Property, except where expressly otherwise provided in this Agreement or where
the Secured Party chooses to perfect its security interest by possession in
addition to the filing of a financing statement; and (ii) will, where Pledged
Property is in the possession of a third party, join with the Secured Party in
notifying the third party of the Secured Party’s security interest and obtaining
an acknowledgment from the third party that it is holding the Pledged Property
for the benefit of the Secured Party.
 
(c)           Control.    In addition to the provisions set forth in Section
6.15 above, the Grantors will cooperate with the Secured Party in obtaining
control with respect to the Pledged Property consisting of (i) Investment
Property, (ii) Letters of Credit and Letter-of-Credit Rights and (iii)
electronic Chattel Paper.
 
(d)           Chattel Paper. Marking of Chattel Paper. The Guarantors will not
create any Chattel Paper without placing a legend on the Chattel Paper
acceptable to the Secured Party indicating that the Secured Party has a security
interest in the Chattel Paper.
 
Section 6.17        Notice of Commercial Tort Claims. If any Guarantor shall at
any time acquire a Commercial Tort Claim, such Guarantor shall immediately
notify the Secured Party in a writing signed by such Guarantor which shall (a)
provide brief details of said claim and (b) grant to the Secured Party a
security interest in said claim and in the proceeds thereof, all upon the terms
of this Agreement, in such form and substance satisfactory to the Secured Party.
 
 
XII.           ARTICLE 7.
 
 
GRANTOR NEGATIVE COVENANTS
 
So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing each Grantor covenants and agrees that
it shall not:
 
Section 7.1.         Transfers.  Directly or indirectly, offer to sell, sell,
transfer, hypothecate or otherwise encumber (“Transfer”) all or a portion of the
Pledged Property unless (i) the Pledged Property to be Transferred consists
solely of the Oil, Gas Lease, dated October 13, 2004, between Willard J. Norris
and Shirley L. Norris and Trendsetter Production Company and the cash due upon
consummation of such Transfer (the “Cash Proceeds”) is promptly delivered to the
Secured Party and applied against the balance due on the Notes; (ii) the Cash
Proceeds are greater than or equal to the balance due on such Notes and such
Cash Proceeds are promptly delivered to the Secured Party and applied against
the balance due on the Notes; provided, however that the Grantor is not required
to deliver to the Secured Party any Cash Proceeds that are in excess of the
balance due on the Notes or (iii) the following conditions are met:
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

(a)           Prior to entering into a definitive contract to Transfer any of
the Pledged Property or a working interest therein, the Grantors shall provide a
written and signed valuation (the “Grantor Valuation”) of the Transfer to the
Secured Party.  The Grantor Valuation shall be performed by a person who by
reason of education, training and experience is able to determine the value of
the Pledged Property (an “Independent Expert”).  Upon receipt of the Grantor
Valuation, the Secured Party shall have thirty (30) days to either accept or
reject the Grantor Valuation.  If the Secured Party does not accept or reject
the Grantor Valuation within thirty (30) days of the receipt thereof, the
Secured Party will be deemed to have accepted the Grantor Valuation as the value
of the Transfer (the “Transfer Value”).
 
(b)           Within thirty (30) days of objecting to a Grantor Valuation the
Secured Party must provide the Grantor with evidence of a different valuation
(the “Secured Party Valuation”) performed by a different Independent Expert.  If
the Secured Party Valuation exceeds the Grantor Valuation by ten percent (10%)
or more, the Grantor shall pay all expenses associated with the Secured Party
Valuation.  The Grantor shall cooperate with the Secured Party’s valuation
expert’s commercially reasonable requests for information about the Pledged
Property; provided, that in no case will the Grantors be required to provide
information that is otherwise available to the public.  The Transfer value shall
then be established as the average of the Grantor Valuation and the Secured
Party Valuation.  If the Secured Party does not deliver the Secured Party
Valuation to the Grantor within thirty (30) days of objecting to the Grantor
Valuation, the Secured Party will be deemed to have accepted the Grantor
Valuation the Transfer Value.
 
(c)           Once the Transfer Value is established, the Grantor may Transfer
all or a portion of the Pledged Property provided that the Cash Proceeds are
eighty percent (80%) or more of the Transfer Value.
 
(a)  (d)  Unless waived in writing by the Secured Party, the Grantor shall
promptly deliver any Cash Proceeds to the Secured Party and the Secured Party
shall apply such Gross Proceeds against the balance due on the Notes.  The
Grantor is not required to deliver to the Secured Party any Cash Proceeds that
are in excess of the balance due on the Notes.


Section 7.2.          Liens and Encumbrances.  Directly or indirectly make,
create, incur, assume or permit to exist any Lien in, to or against any part of
the Pledged Property other than Permitted Liens.
 
Section 7.3.          Restriction on Redemption and Cash Dividends
 
Directly or indirectly, redeem, repurchase or declare or pay any cash dividend
or distribution on its capital stock without the prior express written consent
of the Secured Party.
 
Section 7.4.          Incurrence of Indebtedness.
 
Directly or indirectly, incur or guarantee, assume or suffer to exist any
indebtedness, other than the indebtedness evidenced by the Notes and other
Permitted Indebtedness.  “Permitted Indebtedness” means: (i) indebtedness
evidenced by Notes; (ii) indebtedness described on the Disclosure Schedule to
the Securities Purchase Agreement; (iii) indebtedness incurred solely for the
purpose of financing the acquisition or lease of any equipment by the Company,
including capital lease obligations with no recourse other than to such
equipment; (iv) indebtedness (A) the repayment of which has been subordinated to
the payment of the Notes on terms and conditions acceptable to the Secured
Party, including with regard to interest payments and repayment of principal,
(B) which does not mature or otherwise require or permit redemption or repayment
prior to or on the 91st day after the maturity date of any Notes then
outstanding; and (C) which is not secured by any assets of the Company; (v)
indebtedness solely between the Grantor and/or one of its domestic subsidiaries,
on the one hand, and the Grantor and/or one of its domestic subsidiaries, on the
other which indebtedness is not secured by any assets of the Grantor or any of
its subsidiaries, provided that (x) in each case a majority of the equity of any
such domestic subsidiary is directly or indirectly owned by the Grantor, such
domestic subsidiary is controlled by the Grantor and such domestic subsidiary
has executed a security agreement in the form of this Agreement and (y) any such
loan shall be evidenced by an intercompany note that is pledged by the Grantor
or its subsidiary, as applicable, as collateral pursuant to this Agreement; (vi)
reimbursement obligations in respect of letters of credit issued for the account
of the Grantor or any of its subsidiaries for the purpose of securing
performance obligations of the Grantor or its subsidiaries incurred in the
ordinary course of business so long as the aggregate face amount of all such
letters of credit does not exceed $500,000 at any one time; and (vii) renewals,
extensions and refinancing of any indebtedness described in clauses (i) or (iii)
of this subsection.
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

Section 7.5.         Places of Business.
 
Change the location of its chief place of business, chief executive office or
any place of business disclosed to the Secured Party, unless such change in
location is to a different location within the United States and the Grantor
provides notice to the Secured Party of new location within 10 days’ of such
change in location.
 
ARTICLE 7.A
 
SECURED PARTY COVENANT
 
Upon a Transfer of Pledged Property in accordance with Section 7.1 hereof, the
Secured Party shall file a release of lien with respect to the Pledged Property
subject to such Transfer.
 
 
XIII.           ARTICLE 8.
 
 
MISCELLANEOUS
 
A.           Section 8.1.          Notices.
 
All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given
on:  (a) the date of delivery, if delivered in person or by nationally
recognized overnight delivery service or (b) five (5) days after mailing if
mailed from within the continental United States by certified mail, return
receipt requested to the party entitled to receive the same:
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 
 
If to the Secured Party:
YA Global Investments, L.P.
 
101 Hudson Street-Suite 3700
 
Jersey City, New Jersey 07302
 
Attention:                      Mark Angelo
 
        Portfolio Manager
 
Telephone:                    (201) 986-8300
 
Facsimile:                      (201) 985-8266
   
With a copy to:
David Gonzalez, Esq.
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Telephone:                     (201) 985-8300
 
Facsimile:                       (201) 985-8266
   
If to the Company:
Hyperdynamics Corporation
 
One Sugar Creek Center Boulevard, Suite 125
 
Sugar Land, Texas 77478
 
Attention:                       Kent P. Watts
 
Telephone:                     (713) 353-9400
 
Facsimile:                       (713) 353-9421
   
With a copy to:
Joel Seidner, Esq.
 
880 Tully Road #50
 
Houston, TX 77079
 
Telephone:                    (281) 493-1311
 
Facsimile:                      (281) 667-3292
   
If to any other Grantor
To the address listed on the respective signature pages attached hereto



Any party may change its address by giving notice to the other party stating its
new address.  Commencing on the tenth (10th) day after the giving of such
notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.
 
B.  Section 8.2.                    Severability.
 
If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.
 
C.  Section 8.3.                    Expenses.
 
In the event of an Event of Default, the Company will pay to the Secured Party
the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with:  (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the exercise
or enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by the Grantor to perform or observe any of the provisions hereof.
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

D.  Section 8.4.                   Waivers, Amendments, Etc.
 
The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by Grantor of any undertakings, agreements or covenants shall
not waive, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith.  Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type.  None of the undertakings,
agreements and covenants of the Grantor contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party in the case of any such waiver, and signed by the Secured Party
and the Grantor in the case of any such amendment, change or
modification.  Further, no such document, instrument, and/or agreement purported
to be executed on behalf of the Secured Party shall be binding upon the Secured
Party unless executed by a duly authorized representative of the Secured Party.
 
E.  Section 8.5.                    Continuing Security Interest.
 
This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect so long as any of the
Obligations shall remain outstanding; (ii) be binding upon each Grantor and its
successors and assigns; and (iii) inure to the benefit of the Secured Party and
its successors and assigns.  Upon the payment or satisfaction in full of the
Obligations, this Agreement and the security interest created hereby shall
terminate, and, in connection therewith, each Grantor shall be entitled to the
return, at its expense, of such of the Pledged Property as shall not have been
sold in accordance with Section 5.2 hereof or otherwise applied pursuant to the
terms hereof and the Secured Party shall deliver to the Grantor such documents
as the Grantor shall reasonably request to evidence such termination.
 
F.  Section 8.6.                    Independent Representation.
 
Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.
 
G.  Section 8.7.                    Applicable Law:  Jurisdiction.
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey without regard to the principles of conflict of
laws.  The parties further agree that any action between them shall be heard in
Hudson County, New Jersey, and expressly consent to the jurisdiction and venue
of the Superior Court of New Jersey, sitting in Hudson County and the United
States District Court for the District of New Jersey sitting in Newark, New
Jersey for the adjudication of any civil action asserted pursuant to this
Paragraph, provided, however, that nothing herein shall prevent the Secured
Party from enforcing its rights and remedies (including, without limitation, by
filing a civil action) with respect to the Pledged Property and/or the Grantors
in any other jurisdiction in which the Pledged Property and/or the Grantors may
be located.
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

H.  Section 8.8.                    Waiver of Jury Trial.
 
AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT AND
TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION.
 
Section 8.9           Right of Set Off.
 
The Grantors each hereby grant to the Secured Party, a lien, security interest
and right of setoff as security for all liabilities and obligations to the
Secured Party, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Secured Party or any of its affiliates,
or any entity under the control of the Secured Party, or in transit to any of
them. At any time, without demand or notice, the Secured Party may set off the
same or any part thereof and apply the same to any liability or obligation of
the Grantors even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE THE SECURED
PARTY TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE GRANTORS, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
I.  Section 8.10                    Entire Agreement.
 
This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.
 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 



 
COMPANY:
 
HYPERDYNAMICS CORPORATION
     
By: /s/  Kent Watts
 
Name:   Kent Watts
 
Title:     President and CEO
                     
Jurisdiction of Incorporation, Organization or Formation:
     
Organizational ID:


Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 



 
GUARANTOR:
 
TRENDSETTER PRODUCTION
     
By: /s/  Kent Watts
 
Name:   Kent Watts
 
Title:     President and CEO
         
Address For Notices:
                     
Jurisdiction of Incorporation, Organization or Formation:
     
Organizational ID:


Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 



 
GUARANTOR:
 
HYD RESOURCES CORPORATION
     
By: /s/  Kent Watts
 
Name:   Kent Watts
 
Title:     President and CEO
         
Address For Notices:
                 
Jurisdiction of Incorporation, Organization or Formation:
         
Organizational ID:

 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 



     
SECURED PARTY:
 
YA GLOBAL INVESTMENTS, L.P.
     
By:           Yorkville Advisors, LLC
 
Its:           Investment Manager
     
By: /s/     Mark Angelo
 
Name:      Mark Angelo
 
Title:        Portfolio Manager

 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
DEFINITION OF PLEDGED PROPERTY
 
For the purpose of securing prompt and complete payment and performance by the
Grantors of all of the Obligations, the Guarantors each unconditionally and
irrevocably hereby grant to the Secured Party a continuing security interest in
and to, and lien upon, the following Pledged Property of each Guarantor (all
capitalized terms used herein shall have the respective meanings ascribed
thereto in the Code):
 
All personal property of each Guarantor, wherever located and whether now or
hereinafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible, including without limitation, all:
 
1.           Goods;
 
2.           Inventory, including, without limitation, all goods, merchandise
and other personal property now owned or hereafter acquired by the Guarantor
which are held for sale or lease, or are furnished or to be furnished under any
contract of service or are raw materials, work-in-process, supplies or materials
used or consumed in the Guarantor’s business, and all products thereof, and all
substitutions, replacements, additions or accessions therefor and thereto; and
any cash or non-cash Proceeds of all of the foregoing;
 
3.           Equipment, including, without limitation, all machinery, equipment,
furniture, parts, tools and dies, of every kind and description, of the
Guarantor (including automotive equipment and motor vehicles), now owned or
hereafter acquired by the Guarantor, and used or acquired for use in the
business of the Guarantor, together with all accessions thereto and all
substitutions and replacements thereof and parts therefor and all cash or
non-cash Proceeds of the foregoing;
 
4.           Fixtures, including, without limitation, all goods which are so
related to particular real estate that an interest in them arises under real
estate law and all accessions thereto, replacements thereof and substitutions
therefor, including, but not limited to, plumbing, heating and lighting
apparatus, mantels, floor coverings, furniture, furnishings, draperies, screens,
storm windows and doors, awnings, shrubbery, plants, boilers, tanks, machinery,
stoves, gas and electric ranges, wall cabinets, appliances, furnaces, dynamos,
motors, elevators and elevator machinery, radiators, blinds and all laundry,
refrigerating, gas, electric, ventilating, air-refrigerating, air-conditioning,
incinerating and sprinkling and other fire prevention or extinguishing equipment
of whatsoever kind and nature and any replacements, accessions and additions
thereto, Proceeds thereof and substitutions therefor;
 
5.           Instruments (including promissory notes);
 
6.           Documents;
 
7.           Accounts, including, without limitation, all Contract Rights and
accounts receivable, health-care-insurance receivables, and license fees; any
other obligations or indebtedness owed to the Guarantor from whatever source
arising; all rights of Guarantor to receive any payments in money or kind; all
guarantees of Accounts and security therefor; all cash or non-cash Proceeds of
all of the foregoing; all of the right, title and interest of Guarantor in and
with respect to the goods, services or other property which gave rise to or
which secure any of the accounts and insurance policies and proceeds relating
thereto, and all of the rights of the Guarantor as an unpaid seller of goods or
services, including, without limitation the rights of stoppage in transit,
replevin, reclamation and resale and all of the foregoing, whether now existing
or hereafter created or acquired;
 
Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

 
 
8.           Contracts and Contract Rights, including, to the extent not
included in the definition of Accounts, all rights to payment or performance
under a contract not yet earned by performance and not evidenced by an
Instrument or Chattel Paper;
 
9.           Chattel Paper (whether tangible or electronic);
 
10.           Deposit Accounts (and in and to any deposits or other sums at any
time credited to each such Deposit Account);
 
11.           Money, cash and cash equivalents;
 
12.           Letters of Credit and Letter-of-Credit Rights (whether or not the
Letter of Credit is evidenced by a writing);
 
13.           Commercial Tort Claims;
 
14.           Securities Accounts, Security Entitlements, Securities, Financial
Assets and all other Investment Property, including, without limitation, all
ownership or membership interests in any subsidiaries or affiliates (whether or
not controlled by the Guarantor), excluding any and all of the Guarantor’s
interests in SCS Corporation and SCS Guinea SARL;
 
15.           General Intangibles, including, without limitation, all payment
intangibles, tax refunds and other claims of the Guarantor against any
governmental authority, and all choses in action, insurance proceeds, goodwill,
patents, copyrights, trademarks, tradenames, customer lists, formulae, trade
secrets, licenses, permits, franchises, designs, computer software, research and
literary rights now owned or hereafter acquired;
 
16.           Farm Products;
 
17.           All books and records (including all ledger sheets, files,
computer programs, tapes and related data processing software) evidencing an
interest in or relating to any of the foregoing;
 
18.           To the extent not already included above, all supporting
obligations, and any and all cash and non-cash Proceeds, products, accessions,
and/or replacements of any of the foregoing, including proceeds of insurance
covering any or all of the foregoing.
 
 Signature page to Closing Statement
 
 

--------------------------------------------------------------------------------

